Order filed, May 27, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-01016-CV
                                 ____________

      IN THE MATTER OF THE MARRIAGE OF LARA MARIE
   CHARPENTIER AND JASON WALTER CHARPENTIER, Appellant


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 12-FD-3409


                                     ORDER

      The reporter’s record in this case was due March 04, 2015. See Tex. R.
App. P. 35.1. On April 17, 2015 Ronald Vella attempted to file the record which
was rejected because volume 11 was not in a PDF searchable format. The court has
not received a corrected record, or a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Ronald Vella, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM